Citation Nr: 1529433	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  14-02 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Seattle, Washington


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment provided at St. Joseph Hospital on August 26, 2012.


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1985 to June 1990.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 administrative decision by the Department of Veterans Affairs (VA) Northwest Network Payment Center in Portland, Oregon.  The Veteran's claims file and medical folder (hereinafter "the record") have since been transferred to the Veterans Health Administration (VHA) Central Office (CO) in Washington, DC, which is the agency of original jurisdiction (AOJ).

There are no documents in the Virtual Benefits Management System (VBMS) or Virtual VA electronic claims files.

At the outset, the Board notes that a claimant for payment or reimbursement under 38 U.S.C.A. § 1725 must be the entity that furnished the treatment, the veteran who paid for the treatment, or the person or organization that paid for such treatment on behalf of the veteran.  38 C.F.R. § 17.1004(a) (2014).  In the present case, the appellant is the entity that furnished the treatment.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A remand is required in this case to obtain outstanding relevant records identified by the appellant in the October 2013 notice of disagreement and by the AOJ in the December 2013 statement of the case (SOC).  Review of the record does not contain the September 2012 alleged initial claim by the appellant for payment or reimbursement of unauthorized medical expenses incurred as a result of treatment provided at St. Joseph Hospital on August 26, 2012 or the alleged October 2012 notice letter by the AOJ requesting the appellant submit a corrected claim within 30 days.  Such documents are pertinent to adjudicating the claim on appeal, specifically to determine whether the appellant's claim was filed in a timely manner.  See 38 C.F.R. § 17.1004(b).  Therefore, these identified documents must be associated with the other evidence already in the record for the Board to review.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record a copy of the following:  (1) the September 2012 initial claim filed by the appellant for payment or reimbursement of unauthorized medical expenses incurred as a result of treatment provided at St. Joseph Hospital on August 26, 2012; (2) the October 2012 notice letter by the AOJ requesting that the appellant submit a corrected claim within 30 days; and (3) all other records potentially relevant to the appellant's claim.

Contact the appellant for assistance in obtaining these documents.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the record.  Efforts to obtain these identified documents must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such documents must be verified and this should be documented for the record.  Required notice must be provided to the appellant.  

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


